Citation Nr: 1609224	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-22 876A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for hepatitis C.  

In October 2014, the Board reopened the Veteran's previously denied claim and remanded the underlying service connection claim for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons noted below, the Board finds that the AOJ did not comply with the Board's October 2014 remand directives. Therefore, the matter must be remanded to ensure compliance.  Id.

In October 2014, the Board remanded the case for purposes of acquiring a supplemental medical opinion to the November 2009 VA examination addressing whether it is at least as likely as not that the Veteran's hepatitis C is related to his military service, to include the diagnosis of viral hepatitis therein.  In rendering such opinion, the VA examiner was explicitly instructed to include a discussion of a February 2010 private provider's opinion in which it was suggested that the Veteran had chronic hepatitis C that may be related to his military service.  

In November 2014, a VA examiner provided a supplemental medical opinion in response to the October 2014 remand.  In this regard, he provided an identical opinion to the one he offered in November 2009, and opined that it was not at least as likely as not that the Veteran's current hepatitis C disability is related to his military service, to include his diagnosis of viral hepatitis.  In support of such opinion, the examiner stated that the viral hepatitis during service was infectious hepatitis (hepatitis A), which is characterized by severe jaundice with bilirubin in the urine and illness for several weeks.  The Veteran's current hepatitis C is unrelated to the hepatitis A infection during military service as the two types of hepatitis are entirely different, and one does not cause or permanently worsen the other.

However, in rendering such opinion, the November 2014 VA examiner did not address or comment upon the February 2010 private provider's opinion, as directed in the October 2014 Board remand.  Stegall, supra.

Furthermore, the Board notes that neither the VA examiner nor the February 2010 private physician considered the Veteran's in-service and post-service risk factors for the hepatitis C virus, specifically, high risk sexual activity and intravenous (IV) drug use in rendering an opinion.  See VBA Training Letter 211B (98-110) (Nov. 30, 1998) ("[m]ajor risk factors for [hepatitis C] include . . . intravenous drug use . . . high risk sexual practices . . .").  In November 2009, the Veteran disclosed that during service he had unprotected sexual relations with three prostitutes recurrently, indicating a likelihood of high risk sexual practices.  The Board also observes that his medical records show treatment for venereal disease in October 1971.  In 1973, after service, the Veteran was admitted to the West Side VA Medical Center in Chicago for a heroin addiction, indicating the possibility of IV drug use.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Furthermore, since the November 2014 opinion, the Veteran's representative provided argument in his February 2016 Informal Hearing Presentation that acute manifestations of hepatitis C may also present with jaundice, dark urine, and elevated bilirubin levels and provided citation to medical treatise at "Clinical manifestations . . . of acute hepatitis C in adults," available at http://www.uptodate.com/contents/clinical -manifestations-diagnosis-and-treatment-of-acute-hepatitis-c-in-adults.  

Consequently, a remand is necessary in order to obtain an addendum opinion from the VA examiner that addresses the February 2010 private opinion and the medical treatise cited by the Veteran's representative in February 2016 as well as whether the Veteran's hepatitis C is related to the previously noted risk factors.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the November 2014 VA examiner who offered an opinion as to the etiology of the Veteran's hepatitis C.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hepatitis C had its onset during service or is otherwise related to service, to include his in-service diagnosis of viral hepatitis and/or any in-service risk factors (i.e., high risk sexual activity, heroin use).

In rendering such opinion, the examiner should include a discussion of the February 2010 private provider's opinion in which it was suggested that the Veteran had chronic hepatitis C that may be related to his military service as well as the medical treatise referenced by the Veteran's representative in February 2016: "Clinical manifestations . . . of acute hepatitis C in adults," available at http://www.uptodate.com/contents/clinical -manifestations-diagnosis-and-treatment-of-acute-hepatitis-c-in-adults, in which it was stated that acute manifestations of hepatitis C may also present with jaundice, dark urine, and elevated bilirubin levels.

A complete rationale should be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






